        Case 8:18-cv-03821-TDC Document 153 Filed 06/04/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               GREENBELT DIVISION


 HISPANIC NATIONAL LAW ENFORCEMENT
 ASSOCIATION NCR, et al.,

                Plaintiffs,
                                                            Case No. 18-cv-03821 TDC
        v.
                                                            Hon. Theodore D. Chuang
 PRINCE GEORGE’S COUNTY, MARYLAND, et al.

                Defendants.




     NOTICE OF FED. R. CIV. P. 41(a) VOLUNTARY DISMISSAL OF PLAINTIFF
           CLARENCE RUCKER’S CLAIMS AGAINST DEFENDANTS



       Plaintiffs, by their undersigned attorneys, and pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i) hereby voluntarily dismiss, without prejudice, Plaintiff Clarence Rucker’s claims

against all Defendants in the above-captioned action.
       Case 8:18-cv-03821-TDC Document 153 Filed 06/04/20 Page 2 of 3




Dated: June 4, 2020                        Respectfully submitted,



/s/ Joanna Wasik___                        John A. Freedman (D. Md. Bar No.
Dennis A. Corkery (D. Md. Bar No. 19076)   20276)
Joanna Wasik (D. Md. Bar No. 21063)        Peter T. Grossi, Jr. (admitted pro hac vice)
WASHINGTON LAWYERS’                        Adam M. Pergament (admitted pro hac vice)
  COMMITTEE FOR CIVIL RIGHTS AND           Mei-Wah Lee (admitted pro hac vice)
  URBAN AFFAIRS                            Danait Mengist (admitted pro hac vice)
700 14th St., Suite 400                    ARNOLD & PORTER KAYE SCHOLER LLP
Washington, DC 20036                       601 Massachusetts Ave., NW Washington, DC
(202) 319-1000                             20001-3743
dennis_corkery@washlaw.org                 John.Freedman@arnoldporter.com
joanna_wasik@washlaw.org                   Peter.Grossi@arnoldporter.com
                                           Adam.Pergament@arnoldporter.com
Deborah A. Jeon (D. Md. Bar No. 06905)     Mei-Wah.Lee@arnoldporter.com
ACLU OF MARYLAND                           Danait.Mengist@arnoldporter.com
3600 Clipper Mill Road, Suite 350
Baltimore, MD 21211
(410) 889-8555
jeon@aclu-md.org
                                           Counsel for Plaintiffs
        Case 8:18-cv-03821-TDC Document 153 Filed 06/04/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 4, 2020, a copy of the foregoing was served via the Court’s

CM/ECF system on all counsel of record.



                                                                             /s/ Joanna K. Wasik
                                                                          Joanna Karolina Wasik
